DETAILED ACTION

The following NON-FINAL Office action is in response to Application filed on December 7, 2018 for application 16213956
	
Acknowledgements

Claims 1-20 are pending.
Claims 1-20 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over ADRANGI et al. (WO 2017/082966 A1) in further view of Dvorak et al. (US 2015/0324789 A1).
Regarding Claims 1, 10 and 19, ADRANGI discloses a secure transaction network comprising (Fig. 2 (secure execution environment 115); page 9 lines 16-22, pg. 36 lines 8-32): a plurality of network nodes in data communication with each other via a network, each network node having a secure processing enclave, the enclave configured to include:
- at least one isolated memory device, processing logic isolated from operating system (OS) calls, and a remote attestation capability (page 9 lines 19-27, page 34 lines 30-32), page 22 lines 23-28, page 23 lines 1-3, page 35 lines 14-19)
- and a wallet configured as executable code on a client device (Fig. 2 (application 225); page 17 lines 12-21, page 19 lines 5-11, page 36 lines 14-22, page 42 lines 31-32).
- the wallet including … a spend key (Fig. 2 (235 A-B which are the credentials stored within digital wallet); page 18 lines 2-20)
- the wallet configured to establish a secure data communication with at least one of the plurality of network nodes (page 36 lines 20-22 and lines 30-32, page 60 lines 17-22)
- the secure data communication being enabled after the enclave of the at least one of the plurality of network nodes is validated after completion of the remote attestation (Fig. 13 (operation 1316 enclave is being verified), Fig. 15 (operation 1510 communication is established after verification); page 57 lines 5-13, page 60 lines 17-22)
	ADRANGI does not disclose the wallet including a view key.
	Dvorak however discloses the wallet including a view key (Fig. 1, Fig. 12 (step
235); ¶0047, ¶0124).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of ADRANGI to include the wallet including a view key, as disclosed in Dvorak, in order to provide a method to embed a first private key in the secure device or use three different multi-signature private keys without using them individually to enact a transaction (see Dvorak ¶0020).

Regarding Claims 2, 11 and 20, ADRANGI discloses wherein the client device is a mobile device (Page 42 lines 31-32).

Regarding Claims 3 and 12, ADRANGI discloses wherein the enclave is implemented as a Software Guard Extensions (SGX) architecture (Page 9 lines 27-28).

Regarding Claims 4 and 13, Dvorak discloses wherein each network node of the plurality of network nodes being in data communication with a transaction ledger (¶0025, ¶0026, ¶0059).

Regarding Claims 5 and 14, ADRANGI discloses wherein the secure data communication being enabled after the wallet receives a signed quote and key (Page 35 lines 17-19, Page 36 lines 20-22 and lines 30-32, Page 60 lines 17-22).

Regarding Claims 6 and 15, Dvorak discloses wherein the view key enabling the wallet to receive transaction outputs via the enclave (Fig. 1, Fig. 12 (step 235); ¶0047, ¶0124). Additionally, the limitations of Claims 6 and 15 describe the intended use of the “view key” and according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”
Regarding Claims 7 and 16, ADRANGI discloses wherein the spend key enabling the wallet to initiate spending transactions via the enclave (Fig. 2 (235 A-B); Page 18 lines 2-20, Page 35 lines 24-30). Additionally, the limitations of Claims 7 and 16 describe the intended use of the “spend key” and according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”

Regarding Claims 9 and 18, Dvorak discloses wherein the wallet is configured to initiate transactions causing digital cash to be transferred from a first client device to a second different client device (Fig. 1, Fig. 12 (step 235); ¶0047, ¶0124).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ADRANGI in view of Dvorak in further view of Nelson et al. (US 2018/0234409 A1). 
Regarding Claims and 8 and 17, while ADRANGI discloses wherein the wallet is configured to initiate transactions having one-time keys (Page 18 lines 18-21, Page 35 lines 20-22).
The combination of ADRANGI and Dvorak does not disclose transactions having one-time ring signatures.
Nelson however discloses transactions having one-time ring signatures (¶0005, ¶0007, ¶0017). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the medium/method of ADRANGI and Dvorak to include one-time ring signatures, as disclosed in Nelson, to provide a system to ensure user privacy in a brokered identity federation environment by blinding relying parties from credential service providers through the use of ring signatures (see Nelson ¶0016).
Additionally, the limitations “transactions having one-time keys and one-time ring signatures” this is nonfunctional descriptive material as it only describes the data that is contained in the transactions, while the data contained in the transactions is not used to perform any of the recited functions/method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685